PER CURIAM.
None of the grounds asserted by the defendant for reversal of his conviction present either error or harm. See M.H. v. State, 538 So.2d 1389 (Fla. 3d DCA 1989). We remand the cause, however, to the trial court for the purposes (a) of correcting the judgment so as accurately to reflect the offense of which the appellant was found guilty and (b) of making the required written findings in support of the determination that Stanley is an habitual offender. See Link v. State, 537 So.2d 696 (Fla. 3d DCA 1989).